ON MOTION TO DISMISS APPEAL
DREW, J.
This case was regularly fixed for trial and notice of fixing served upon counsel for both appellant and appellee. Counsel for appellee has filed a motion to dismiss the appeal for the reason that the record is not complete, there being no evidence or statement, of fact in the record and no assignment of error or other means by which the correctness of the judgment can be examined. The record contains some documentary evidence consisting of accounts and letters, etc., all of which are meaningless without the transcript of oral evidence explaining them. Therefore, this court has no way of passing upon the correctness of the judgment of the lower court.
If the evidence adduced on the trial of the lower court was not transcribed, it was then the duty of the appellant to secure a statement of facts from the court and file same in the record, which he has not done; and it is not shown that he has made any attempt to secure same. We have nothing on which to base an opinion and the appeal will have to be dismissed.
Burt v. Smisson, 2 La. App. 758; Fletcher v. Ward, 2 La. App. 1; U. S. Fidelity & Guaranty Co. v. Houlton, 11 La. App. 303, 123 So. 415.
The appellant has made no appearance in this case by brief or otherwise, and we presume he does not contest the application for dismissal and has abandoned his appeal.
It is therefore ordered, adjudged and decreed that the appeal taken herein be dismissed, at appellant’s cost.